[a1020secondarpedersenemp001.jpg]
Exhibit 10.20 AMENDED & RESTATED EMPLOYMENT AGREEMENT (Todd Pedersen) AMENDED &
RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated March 4, 2019, by and
between APX Group, Inc., a Delaware corporation (the “Company”) and Todd
Pedersen (“Executive”). WHEREAS, the Company is an indirect, wholly owned
subsidiary of 313 Acquisition, LLC, a Delaware limited liability company
(“Parent”); WHEREAS, the Parent, the Company and Executive entered into an
Employment Agreement dated as of August 7, 2014 (the “Prior Agreement”);
WHEREAS, the Parent, the Company and Executive desire to amend and restate in
its entirety the Prior Agreement, and for one or more of the Company’s
subsidiaries to continue to employ Executive and Executive desires to continue
to be employed in such capacities, on the terms set forth in this Agreement as
of the date hereof; and WHEREAS, the Company and Executive desire to enter into
this Agreement embodying the terms of such employment which shall, effective as
of the date hereof, replace and supersede the Prior Agreement; NOW, THEREFORE,
in consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows: 1. Term of Employment.
Subject to the provisions of Section 5 of this Agreement, Executive shall
continue to be employed by the Company and/or one or more of its subsidiaries
through March 4, 2022 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, the Employment Term
shall be automatically extended for an additional one-year period commencing on
March 4, 2022 and, thereafter, on each such successive anniversary thereafter
(each an “Extension Date”), unless the Company or Executive provides the other
party hereto at least 90 days prior written notice before the next Extension
Date that the Employment Term shall not be so extended. 2. Position, Duties and
Authority. (a) During the Employment Term, Executive shall serve as the
Company’s Chief Executive Officer. In such position, Executive shall have such
duties, functions, responsibilities and authority as shall be determined from
time to time by the Board of Directors of the Company (the “Board”) and be
consistent with the duties, functions, responsibilities and authority of an
individual in Executive’s position at a portfolio company of a private equity
firm. Executive shall report directly to the Board. If requested by the Board,
Executive shall also serve as a member of the Board without additional
compensation. (b) Executive will devote substantially all of Executive’s
business time and reasonable best efforts to the operation and oversight of the
Company’s businesses and performance of Executive’s duties hereunder (excluding
periods of vacation and sick leave) and 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp002.jpg]
will not engage in any other business activities that could conflict with his
duties or services to the Company; provided that nothing herein shall preclude
Executive, subject to obtaining consent of the Board (not to be unreasonably
withheld), from (i) accepting appointment to or continuing to serve on any board
of directors or trustees of any business corporation, and (ii) serving as an
officer or director or otherwise participating in non-profit educational,
welfare, social, religious and civil organizations. The parties agree that
consent shall be deemed obtained with respect to Executive’s service on the
board of directors Intermountain Health Care. 3. Compensation. (a) Base Salary.
During the Employment Term, the Company shall pay Executive a base salary (“Base
Salary”) at the annual rate of $1,021,199.82, payable in regular installments in
accordance with the Company’s usual payment practices. Executive’s Base Salary
shall be subject to annual review and subject to increase, if any, as may be
determined from time to time in the sole discretion of the Board, but in no
event shall the Company be entitled to reduce Executive’s Base Salary. (b)
Annual Bonus. During the Employment Term, Executive shall be eligible to earn an
annual bonus award (an “Annual Bonus”) with a target amount equal to the sum of
(x) 100% of Executive’s Base Salary at the end of the performance period minus
(y) $300,000 (the “Annual Target Bonus”). Each Annual Bonus shall be determined
based on the achievement of performance objectives and targets established by
the Board for the applicable year. The Annual Bonus, if any, shall be paid to
Executive within two and one-half months after the end of the applicable fiscal
year. Except as provided in Section 5, no Annual Bonus shall be payable in
respect of any fiscal year in which Executive’s employment is terminated. 4.
Benefits. (a) General. During the Employment Term, Executive shall be entitled
to participate in the Company’s employee benefit, fringe and perquisite plans,
practices, policies and arrangements as in effect from time to time
(collectively, “Employee Benefits”), on generally the same terms and conditions
as each of the Employee Benefits are made available to other senior executives
of the Company (other than with respect to annual bonuses, incentive plans and
severance plans (as well as any other terms and conditions specifically
determined under this Agreement), the benefits for each which shall be
determined instead in accordance with this Agreement); provided that Executive
shall be entitled to no less than four (4) weeks’ vacation per calendar year.
(b) Reimbursement of Business Expenses. During the Employment Term, the Company
shall reimburse Executive for reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred). (c)
Reimbursement of Financial Advisor Expenses. During the Employment Term, the
Company shall reimburse expenses incurred by Executive related to the engagement
of a financial advisor by Executive to provide customary financial advice to
Executive and to 2 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp003.jpg]
manage Executive’s personal investments, provided that the annual reimbursement
to such advisor to provide such services to Executive shall not exceed $125,000
annually and, provided, further, that such financial advisor shall not be an
employee of the Company or any of its affiliates. Any such reimbursements shall
be considered taxable income to the Executive and the Executive shall be
entitled to be “grossed up” by the Company in respect of any taxes owed by the
Executive in respect thereof. 5. Termination. (a) The Employment Term and
Executive’s employment hereunder may be terminated by either party at any time
and for any reason, subject to the notice and cure provisions set forth below.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 5 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates. (b) By the Company for Cause or
by Executive other than as a result of Good Reason. (i) The Employment Term and
Executive’s employment hereunder may be terminated by the Company for Cause and
shall terminate automatically upon the effective date of Executive’s resignation
other than as a result of Good Reason (as defined in Section 5(d)(i)). (ii)
Definition of Cause. For purposes of this Agreement, “Cause” shall mean (A)
Executive’s continued failure substantially to perform Executive’s employment
duties (other than as a result of total or partial incapacity due to physical or
mental illness) for a period of 10 days following written notice by the Company
to Executive of such failure, (B) dishonesty in the performance of Executive’s
employment duties that is materially injurious to the Company, (C) an act or
acts on Executive’s part constituting (x) a felony charge under the laws of the
United States or any state thereof or (y) a misdemeanor charge involving moral
turpitude, (D) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s employment duties which causes substantial injury to
the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates or (E) the Executive’s material breach of any of the
covenants set forth in Section 6 (other than any action taken in good faith and
in a manner not opposed to the best interests of the Company, and which is
promptly remedied by Executive upon notice by the Board); provided that none of
the foregoing events shall constitute Cause unless Executive fails to cure such
event and remedy any adverse or injurious consequences arising from such events
within 30 days after receipt from the Company of written notice of the event
which constitutes Cause (except that no cure or remedy period shall be provided
if the event or such consequences are not capable of being cured and remedied).
(iii) If Executive’s employment is terminated by the Company for Cause,
Executive shall be entitled to receive: 3 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp004.jpg]
(A) no later than 10 days following the date of termination, the Base Salary
through the date of termination; (B) any Annual Bonus earned, but unpaid, as of
the date of termination for the immediately preceding fiscal year, paid in
accordance with Section 3(b) (except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement with the Company,
in which case such payment shall be made in accordance with the terms and
conditions of such deferred compensation arrangement); (C) reimbursement, within
60 days following receipt by the Company of Executive’s claim for such
reimbursement (including appropriate supporting documentation), for any
unreimbursed business expenses properly incurred by Executive in accordance with
Company policy prior to Executive’s termination; provided that such claims for
such reimbursement are submitted to the Company within 90 days following the
date of Executive’s termination of employment; and (D) such Employee Benefits,
if any, as to which Executive may be entitled under the tax qualified employee
benefit plans of the Company, payable in accordance with the terms and
conditions of such tax qualified employee benefit plans (the amounts described
in clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
For the avoidance of doubt, in any legal proceeding to determine whether grounds
for Cause existed on any date that the Company took action on the basis of the
existence of Cause, the Company shall bear the burden of demonstrating grounds
for Cause existed on such date. Following such termination of Executive’s
employment by the Company for Cause, except as set forth in this Section
5(b)(iii), Executive shall have no further rights to any compensation or any
other benefits under this Agreement. (iv) If Executive resigns other than as a
result of Good Reason, provided that Executive will be required to give the
Company at least 60 days advance written notice of any resignation of
Executive’s employment (other than as a result of Good Reason), Executive shall
be entitled to receive the Accrued Rights. Following such resignation by
Executive other than as a result of Good Reason, except as set forth in this
Section 5(b)(iv), Executive shall have no further rights to any compensation or
any other benefits under this Agreement. (c) Disability or Death. (i)
Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness or injury
(the “Disability Period”), Executive shall continue to receive his full Base
Salary set forth in Section 3(a) until his employment is terminated pursuant to
Section 5(a). For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform, with or without reasonable accommodation,
Executive’s duties under this Agreement due to a physical or 4
001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp005.jpg]
mental illness or injury for a period of six consecutive months or for an
aggregate of 12 months in any consecutive 24-month period. Any question as to
the existence of the Disability of Executive as to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third physician who
shall make such determination in writing. The determination of Disability made
in writing to the Company and Executive shall be final and conclusive for all
purposes of this Agreement. (ii) Upon termination of Executive’s employment
hereunder for either Disability or death, Executive or Executive’s estate,
survivors or beneficiaries (as the case may be) shall be entitled to receive:
(A) the Accrued Rights; (B) no later than 10 days following the date of
termination, a pro rata portion of the Annual Target Bonus payable for the
fiscal year in which such termination occurs, based on a fraction, the numerator
of which is the number of days during the fiscal year up to and including the
date of termination of Executive’s employment and the denominator of which is
the number of days in such fiscal year (the “Pro-Rated Bonus”); (C) no later
than 10 days following the date of termination, a lump sum cash payment
representing the monthly COBRA costs of providing health and welfare benefits
for Executive and Executive’s dependents under the plans in which Executive was
participating on the date of the applicable “COBRA qualifying event”, at the
time of such event, times twenty-four (the “COBRA Payment”); and (D) death or
disability benefits under any applicable plans and programs of the Company in
accordance with the terms and provisions of such plans and programs. (d) By the
Company Without Cause or Resignation by Executive as a Result of Good Reason.
(i) “Good Reason” shall be deemed to exist upon the occurrence of (A) a material
reduction in Executive’s base salary; (B) a material diminution in Executive’s
title or Executive’s duties, authority and responsibilities measured in the
aggregate; (C) the relocation of Executive’s primary office location to a
location that is more than 75 miles from Executive’s primary office location, in
each case without Executive’s prior written consent; (D) the Company’s material
breach of any of the provisions of this Agreement; or (E) notwithstanding the
provisions of the Securityholders Agreement, as of November 16, 2012 by and
among Parent and the signatories thereto, Executive’s removal from the Board by
the Board of Parent or its stockholders; provided that none of the foregoing
events shall constitute Good Reason 5 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp006.jpg]
unless the Company fails to cure such event within 30 days after receipt from
Executive of written notice of the event which constitutes Good Reason; and
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date. (ii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or Executive resigns as a result
of Good Reason, Executive shall be entitled to receive: (A) the Accrued Rights;
(B) no later than 10 days following the date of termination, the Pro-Rated
Bonus; (C) subject to Executive’s continued compliance with Section 6 and
material compliance with Section 7 hereof, and the execution and non- revocation
of the Release (as defined below), a lump-sum cash payment within 55 days after
such termination and effectiveness of the Release equal to the sum of (x) 200%
of Executive’s Base Salary as of the date immediately prior to Executive’s
termination of employment and (y) 200% of the actual Annual Bonus paid in
respect of the immediately preceding fiscal year (or, if such termination occurs
prior to the first date on which an Annual Bonus would have been paid had any
payment been due, the Annual Target Bonus for the immediately preceding fiscal
year), and (z) the COBRA Payment. (e) Release. Amounts payable to Executive
under Sections 5(d)(ii)(B) and 5(d)(ii)(C) (collectively, the “Conditioned
Benefits”) are subject to (i) Executive’s execution and non-revocation of a
release of claims, substantially in the form attached hereto as Exhibit I (the
“Release”), within 60 days of the date of termination and (ii) the expiration of
any revocation period contained in such Release. Further, to the extent that any
of the Conditioned Benefits constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the Release as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Conditioned Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein. (f) Expiration of
Employment Term. Unless the parties otherwise agree in writing, continuation of
Executive’s employment with the Company following the expiration of the
Employment Term shall be deemed an employment at-will and shall not be deemed to
extend any of the provisions of this Agreement and Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided
that the provisions of Sections 6, 7 and 8 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder. 6 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp007.jpg]
(g) Notice of Termination; Board/Committee Resignation. Any purported
termination of employment by the Company or by Executive (other than due to
Executive’s death) pursuant to Section 5 of this Agreement shall be communicated
by written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated. Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of the Company’s affiliates (except to the extent
Executive is otherwise entitled pursuant to a separate contractual arrangement
to continue to serve as a member of the Board). 6. Non-Competition;
Non-Solicitation. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows: (a) Non-Competition. (i) During Executive’s employment
hereunder and, for a period of two years following the date Executive ceases to
be employed by the Company (the “Restricted Period”), Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Restricted
Group in the Business, the business of any then current or prospective client or
customer with whom Executive (or Executive’s direct reports) had personal
contact or dealings on behalf of the Company during the one-year period
preceding Executive’s termination of employment. (ii) During the Restricted
Period, Executive will not directly or indirectly: (A) engage in the Business
anywhere in the United States, or in any geographical area that is within 100
miles of any geographical area where the Restricted Group engages in the
Business, including, for the avoidance of doubt, by entering into the employment
of or rending any services to a Core Competitor, except where such employment or
services do not relate in any manner to the Business; (B) acquire a financial
interest in, or otherwise become actively involved with, any Person engaged in
the Business, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or (C) intentionally
and adversely interfere with, or attempt to adversely interfere with, business
relationships between the members of the 7 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp008.jpg]
Restricted Group and any of their clients, customers, suppliers, partners,
members or investors. (iii) Notwithstanding anything to the contrary in this
Agreement, Executive may, directly or indirectly own, solely as an investment,
securities of any Person engaged in a Business (including, without limitation, a
Core Competitor) which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own 2% or more of any class of securities of such
Person. (b) Non-Solicitation. During Executive’s employment hereunder and the
Restricted Period, Executive will not, whether on Executive’s own behalf or on
behalf of or in conjunction with any Person, directly or indirectly: (i) solicit
or encourage any employee of the Restricted Group to leave the employment of the
Restricted Group; (ii) hire any executive-level employee who was employed by the
Restricted Group as of the date of Executive’s termination of employment with
the Company or who left the employment of the Restricted Group coincident with,
or within one year prior to or one year after, the date of Executive’s
termination of employment with the Company; or (iii) encourage any material
consultant of the Restricted Group to cease working with the Restricted Group.
(iv) For purposes of this Agreement: (A) “Restricted Group” shall mean,
collectively, Parent, the Company and their respective subsidiaries and, to the
extent engaged in the Business, their respective Affiliates (including The
Blackstone Group L.P. and its Affiliates). (B) “Business” shall mean (1)
origination, installation, or monitoring services related to residential or
commercial security, life-safety, energy management, cloud storage or smart home
automation services, including cloud-enabled software solutions related thereto,
(2) installation or servicing of residential or commercial solar panels or sale
of electricity generated by solar panels, (3) design, engineering or
manufacturing of technology or products related to residential or commercial
security, life-safety, energy management or cloud storage, smart home automation
services, including cloud-enabled software solutions related thereto, and/or (4)
provision of wireless voice or data services and cloud storage, including
internet, into the home. (C) “Core Competitor” shall mean ADT Inc. , Protection
1, Inc., Protect America, Inc., Stanley Security Solutions, Inc., Vector
Security, Inc., Slomins, Inc., Monitronics International, Inc. (Brinks Home
Security) , Life Alert, 8 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp009.jpg]
Comcast Corporation, AT&T Inc., Verizon Communications, Inc., DISH Network
Corp., Pinnacle, Microsoft Corporation, Amazon.com, Inc., Alphabet, Inc., Arlo
Technologies, Inc., SimpliSafe, Inc. Control4 Corp., Alarm.com, Inc., Tyco
Integrated Security, Resideo Technologies, Inc., Honeywell International Inc.,
and each of their respective Affiliates, Sungevity, Inc., RPS, Sunrun Inc.,
Solar City, Clean Power Finance, SunPower Corporation, Corbin Solar Solutions
LLC, Galkos Construction, Inc., and any of their respective current or future
dealers. (c) During the Restricted Period, Executive agrees not to make, or
cause any other person to make, any communication that is intended to criticize
or disparage, or has the effect of criticizing or disparaging, Parent or any of
its affiliates, agents or advisors (or any of its or their respective employees,
officers or directors (it being understood that comments made in Executive’s
good faith performance of his duties hereunder shall not be deemed disparaging
or defamatory for purposes of this Agreement). During the Restricted Period, the
Company shall instruct its executive officers and directors to refrain from
intentionally making any public communication outside the ordinary course of
such person’s business that is intended to criticize or disparage, or has the
effect of criticizing or disparaging, Executive. Nothing set forth herein shall
be interpreted to prohibit either party from responding truthfully to incorrect
public statements, making truthful statements when required by law, subpoena or
court order and/or from responding to any inquiry by any regulatory or
investigatory organization. (d) It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in this
Section 6 to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Section 6 is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Section 6 is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein (e) The period
of time during which the provisions of this Section 6 shall be in effect shall
be extended by the length of time during which Executive is in breach of the
terms hereof as determined by any court of competent jurisdiction on the
Company’s application for injunctive relief. (f) The provisions of this Section
6 shall survive the termination of Executive’s employment for any reason,
including but not limited to, any termination other than for Cause. 7.
Confidentiality; Intellectual Property. (a) Confidentiality. (i) Executive will
not at any time (whether during or after Executive’s employment with the
Company), (x) retain or use for the benefit, purposes or account of 9
001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp010.jpg]
Executive or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
Executive’s professional advisers who are bound by confidentiality obligations
or otherwise in performance of Executive’s duties under Executive’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information – including, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals – concerning the past, current or future
business, activities and operations of Parent, its subsidiaries or Affiliates
and/or any third party that has disclosed or provided any of same to Parent, its
subsidiaries or Affiliates on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board. (ii) “Confidential
Information” shall not include any information that is (a) generally known to
the industry or the public other than as a result of Executive’s breach of this
covenant; (b) made legitimately available to Executive by a third party without
breach of any confidentiality obligation of which Executive has knowledge; or
(c) required by law to be disclosed; provided that with respect to subsection
(c) Executive shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment. (iii) Except as required by law, Executive will not disclose
to anyone, other than Executive’s family (it being understood that, in this
Agreement, the term “family” refers to Executive, Executive’s spouse, children,
parents and spouse’s parents) and advisors, the existence or contents of this
Agreement; provided that Executive may disclose to any prospective future
employer the provisions of Sections 6 and 7 of this Agreement. This Section
7(a)(iii) shall terminate if the Company publicly discloses a copy of this
Agreement (or, if the Company publicly discloses summaries or excerpts of this
Agreement, to the extent so disclosed). (iv) Upon termination of Executive’s
employment with the Company for any reason, Executive shall (A) cease and not
thereafter commence use of any Confidential Information or intellectual property
(including without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, its subsidiaries or affiliates; and (B) immediately
destroy, delete, or return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information, except that Executive may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information. 10 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp011.jpg]
(v) Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation; provided, that in each case such
communications and disclosures are consistent with applicable law. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (a) in confidence to a federal, state or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order. Except as otherwise provided
in this paragraph or under applicable law, under no circumstance is Executive
authorized to disclose any information covered by the Company’s attorney-client
privilege or attorney work product or the Company’s trade secrets, without the
prior written consent of the Company. Executive does not need the prior
authorization of (or to give notice to) the Company regarding any communication,
disclosure or activity described in this paragraph. (b) Intellectual Property.
(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by Parent or the Company and
within the scope of such employment and/or with the use of any of Parent’s or
the Company’s resources (“Company Works”), Executive shall promptly and fully
disclose same to the Company and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, all of Executive’s
right, title, and interest therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition, other
intellectual property laws, and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company. If
Executive creates any written records (in the form of notes, sketches, drawings,
or any other tangible form or media) of any Company Works, Executive will keep
and maintain same. The records will be available to and remain the sole property
and intellectual property of the Company at all times. (ii) Executive hereby
irrevocably assigns, transfers and conveys to the Company all of his right,
title and interest in (including rights under patent, industrial property,
copyright, trademark, trade secret, unfair competition, other intellectual 11
001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp012.jpg]
property laws, and related laws) any Works created, invented, designed,
developed, contributed to or improved by Executive, either alone or with third
parties at any time on or prior to November 16, 2012 to the extent such Works
are (A) used in or relate to the past, present or future businesses of the
Company and/or (B) associated with wireless data or voice products or services,
including any high-speed wireless internet projects, products or services (all
of the foregoing, collectively, “Prior Works”). It is expressly understood and
agreed that although Executive and the Company consider this Agreement to be
valuable and sufficient consideration for the above assignments, if a final
judicial determination is made by a court of competent jurisdiction that (A) any
such assignment is unenforceable against Executive, the provisions of this
Section 7 shall not be rendered void but shall be deemed amended to apply as to
such maximum assignment of rights as such court may judicially determine or
indicate to be enforceable, or (B) any Work or any aspect thereof cannot be so
assigned, Executive hereby grants to the Company a worldwide, fully paid-up,
royalty-free, perpetual, irrevocable, transferable and sublicensable license to
use such Work in connection with the past, present and future businesses of the
Company. (iii) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Company Works and the Prior Works. If Executive is unwilling or unable for
any reason to sign any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, such appointment to be a
right coupled with an interest and non-revocable, to act for and on Executive’s
behalf and stead to execute any documents and to do all other lawfully permitted
acts in connection with the foregoing. (iv) Executive shall not improperly use
for the benefit of, bring to any premises of, divulge, disclose, communicate,
reveal, transfer or provide access to, or share with the Company any
confidential, proprietary or non-public information or intellectual property
relating to a former employer or other third party without the prior written
permission of such third party. Executive shall comply with all relevant
policies and guidelines of the Company that are from time to time previously
disclosed to Executive, including regarding the protection of Confidential
Information and intellectual property and potential conflicts of interest. (v)
The provisions of Section 7 hereof shall survive the termination of Executive’s
employment for any reason. 8. Specific Performance. Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 6 and Section 7 of this Agreement would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled, in addition to
any other remedy 12 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp013.jpg]
available at law or equity, to cease making any payments or providing any
benefit otherwise required by this Agreement and obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, upon any breach of Section 6 or any material breach of Section 7 of
this Agreement, Executive shall promptly return to the Company upon request all
cash payments made to Executive pursuant to Section 5 (if any), less any amounts
paid by Executive as taxes in respect of such payments (unless such taxes are
actually recovered by Executive from the relevant governmental authority, in
which case such tax amounts also shall be returned to the Company). Any
determination under this Section 8 of whether Executive is in compliance with
Section 6 hereof and material compliance with Section 7 hereof shall be
determined based solely on the contractual provisions provided therein and the
facts and circumstances of Executive's actions without regard to whether the
Company could obtain an injunction or other relief under the law of any
particular jurisdiction. 9. Miscellaneous. (a) Indemnification; Directors’ and
Officers’ Insurance. The Company shall indemnify and hold Executive harmless for
all acts and omissions occurring during his employment with the Company or
service as a member of the Board to the extent provided under the Company’s
charter, by-laws and applicable law, and shall promptly advance to Executive or
Executive’s heirs or representatives all damages, costs, liabilities, losses and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Expenses”) as a result of any claim, demand, request, investigation, dispute,
controversy, threat, discovery request or request for testimony or information
(collectively, a “Claim”) or any proceeding (whether civil, criminal,
administrative or investigative), or any threatened Claim or proceeding (whether
civil, criminal, administrative or investigative), against Executive that arises
out of or relates to Executive’s service as an officer, director or employee, as
the case may be, of the Company, or Executive’s service in any such capacity or
similar capacity with an affiliate of the Company or other entity at the request
of the Company, upon receipt by the Company of a written request with
appropriate documentation of such Expenses, and an undertaking by Executive to
repay the amount advanced if it shall ultimately be determined that Executive is
not entitled to be indemnified by the Company against such Expenses. During the
Employment Term and for a term of six years thereafter, the Company, or any
successor to the Company, shall purchase and maintain, at its own expense,
directors and officers liability insurance providing coverage for Executive in
the same amount as for members of the Board. (b) Governing Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to conflicts of laws principles thereof. (c)
Jurisdiction; Venue. Except as otherwise provided in Section 8 in connection
with equitable remedies, each of the parties hereto hereby irrevocably submits
to the exclusive jurisdiction of any federal court sitting in the Southern
District of New York or any state court in the First Judicial Department over
any suit, action or proceeding arising out of or relating to this Agreement and
each of the parties agrees that any action relating in any way to this Agreement
must be commenced only in the courts of the State of New York, federal or state.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted or not prohibited by law, 13 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp014.jpg]
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such a court and any claim that
any such suit, action or proceeding brought in such a court has been brought in
an inconvenient forum. Each of the parties hereto hereby irrevocably consents to
the service of process in any suit, action or proceeding by sending the same by
certified mail, return receipt requested, or by recognized overnight courier
service, to the address of such party set forth in Section 9(j). (d) Entire
Agreement; Amendments. This Agreement (including, without limitation, the
schedules and exhibits attached hereto) contains the entire understanding of the
parties with respect to the employment of Executive by the Company, and
supersedes all prior agreements and understandings (including verbal agreements)
between Executive and the Company and/or its current or former affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its current or former affiliates, including, without limitation, the
Prior Agreement. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement (including,
without limitation, the schedules and exhibits attached hereto) may not be
altered, modified, or amended except by written instrument signed by the parties
hereto. (e) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. (f)
Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby. (g) Assignment. This Agreement, and all
of Executive’s rights and duties hereunder, shall not be assignable or delegable
by Executive. Any purported assignment or delegation by Executive in violation
of the foregoing shall be null and void ab initio and of no force and effect.
This Agreement shall be assigned by the Company to a person or entity which is a
successor in interest (“Successor”) to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity. (h) Set Off; No Mitigation. Executive shall not
be required to mitigate the amount of any payment provided for pursuant to this
Agreement by seeking other employment, and such payments shall not be reduced by
any compensation or benefits received from any subsequent employer or other
endeavor. Any amounts due under Section 5 of this Agreement are considered
reasonable by the Company and are not in the nature of a penalty. (i) Compliance
with Code Section 409A. (i) The intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Code Section 409A
and, accordingly, to the 14 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp015.jpg]
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with and receiving the approval of Executive, reform
such provision in a manner intended to avoid the incurrence by Executive of any
such additional tax or interest. (ii) A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” The
determination of whether and when a separation from service has occurred for
proposes of this Agreement shall be made in accordance with the presumptions set
forth in Section 1.409A-1(h) of the Treasury Regulations. (iii) Any provision of
this Agreement to the contrary notwithstanding, if at the time of Executive’s
separation from service, the Company determines that Executive is a “specified
employee,” within the meaning of Code Section 409A, then to the extent any
payment or benefit that Executive becomes entitled to under this Agreement on
account of such separation from service would be considered nonqualified
deferred compensation under Code Section 409A, such payment or benefit shall be
paid or provided at the date which is the earlier of (i) six (6) months and one
day after such separation from service and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 9(i) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or provided to Executive in a lump-sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. (iv) Any
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the requirements of Code Section 409A,
including that (A) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (B) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in- kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (B) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; and (C) Executive’s right to have the Company pay or
provide such reimbursements and in- kind benefits may not be liquidated or
exchanged for any other benefit. 15 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp016.jpg]
(v) For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A. (j) Notice. For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier or three days after it has been mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt. If to the Company: c/o APX Group, Inc. 4931 North 300 West Provo, Utah
84604 Attention: General Counsel 16 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp017.jpg]
with a copy (which shall not constitute notice) to: The Blackstone Group 345
Park Avenue New York, New York 10154 Attention: Peter Wallace and Simpson
Thacher & Bartlett LLP 425 Lexington Avenue, New York, New York 10017 Attention:
Gregory T. Grogan If to Executive: To the most recent address of Executive set
forth in the personnel records of the Company. (k) Executive Representation.
Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of the terms of any
employment agreement or other agreement or written policy to which Executive is
a party or otherwise bound. Executive hereby further represents that he is not
subject to any restrictions on his ability to solicit, hire or engage any
employee or other service-provider. Executive agrees that the Company is relying
on the foregoing representations in entering into this Agreement and related
equity-based award agreements. (l) Withholding Taxes. The Company may withhold
from any amounts payable under this Agreement such Federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation. (m) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. 17 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp018.jpg]




--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp019.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written. APX GROUP, INC. /s/ Shawn Lindquist By:
Shawn Lindquist Title: Chief Legal Officer EXECUTIVE /s/ Todd Pedersen Todd
Pedersen 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp020.jpg]




--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp021.jpg]
Exhibit I RELEASE AND WAIVER OF CLAIMS This Release and Waiver of Claims
(“Release”) is entered into and delivered to APX Group, Inc. (the “Company”) as
of this [●] day of _________, 201[_], by Todd Pedersen (the “Executive”). The
Executive agrees as follows: 1. The employment relationship between the
Executive and the Company and its subsidiaries and affiliates, as applicable,
terminated on the [●] day of _______, 20[_] (the “Termination Date”) pursuant to
Section [__] of the Amended & Restated Employment Agreement between the Company
and Executive dated March 4, 2019 (“Employment Agreement”). 2. In consideration
of the payments, rights and benefits provided for in Sections 5(d)(ii)(B) and
5(d)(ii)(C) of the Employment Agreement (collectively, as applicable, the
“Separation Terms”) and this Release, the sufficiency of which the Executive
hereby acknowledges, the Executive, on behalf of himself and his agents,
representatives, attorneys, administrators, heirs, executors and assigns
(collectively, the “Employee Releasing Parties”), hereby releases and forever
discharges the Company Released Parties (as defined below), from all claims,
charges, causes of action, obligations, expenses, damages of any kind (including
attorneys fees and costs actually incurred) or demands, in law or in equity,
whether known or unknown, which may have existed or which may now exist from the
beginning of time to the date of this Release, arising from or relating to
Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any other federal, state or local laws against discrimination; or
any other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise. For purposes hereof, “Company Released Parties” shall
mean the Company and any of its past or present employees, agents, insurers,
attorneys, administrators, officials, directors, shareholders, divisions,
parents, members, subsidiaries, affiliates, predecessors, successors, employee
benefit plans, and the sponsors, fiduciaries, or administrators of the Company’s
employee benefit plans. 3. The Executive acknowledges that the Executive is
waiving and releasing rights that the Executive may have under the ADEA and
other federal, state and local statutes contract and the common law and that
this Release is knowing and voluntary. The Executive and the Company agree that
this Release does not apply to any rights or claims that may arise after the
date of execution by Executive of this Release. The Executive acknowledges that
the consideration given for this Release is in addition to anything of value to
which the Executive is 001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp022.jpg]
already entitled. The Executive further acknowledges that the Executive has been
advised by this writing that: (i) the Executive should consult with an attorney
prior to executing this Release; (ii) the Executive has up to twenty-one (21)
days within which to consider this Release, although the Executive may, at the
Executive’s discretion, sign and return this Release at an earlier time, in
which case the Executive waives all rights to the balance of this twenty-one
(21) day review period; and (iii) for a period of 7 days following the execution
of this Release in duplicate originals, the Executive may revoke this Release in
a writing delivered to the Chairman of the Board of Directors of the Company,
and this Release shall not become effective or enforceable until the revocation
period has expired. 4. This Release does not release the Company Released
Parties from (i) any obligations due to the Executive under the Separation
Terms, (ii) any rights Executive has to indemnification by the Company and to
directors and officers liability insurance coverage, (iii) any vested rights the
Executive has under the Company’s employee pension benefit and group healthcare
benefit plans as a result of Executive’s actual service with the Company, (iv)
any fully vested and nonforfeitable rights of the Executive as a shareholder or
member of the Company or its affiliates, (v) any rights of the Executive
pursuant to any equity or incentive award agreement with the Company, or (vi)
any rights which cannot be waived by an employee under applicable law. 5. The
Executive represents and warrants that he has not filed any action, complaint,
charge, grievance, arbitration or similar proceeding against the Company
Released Parties. 6. This Release is not an admission by the Company Released
Parties or the Employee Releasing Parties of any wrongdoing, liability or
violation of law. 7. The Executive shall continue to be bound by the restrictive
covenants contained in the Employment Agreement which are incorporated herein by
reference. 8. This Release shall be governed by and construed in accordance with
the laws of the State of New York, without reference to the principles of
conflict of laws. 9. Each of the sections contained in this Release shall be
enforceable independently of every other section in this Release, and the
invalidity or unenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Release. 10. The Executive
acknowledges that the Executive has carefully read and understands this Release,
that the Executive has the right to consult an attorney with respect to its
provisions and that this Release has been entered into knowingly and
voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Company
Released Parties to influence the Executive to sign this Release except such
statements as are expressly set forth herein or in the Employment Agreement. 2
001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 
[a1020secondarpedersenemp023.jpg]
Executive has executed this Release as of the day and year first written above.
EXECUTIVE ____________________________________ Todd Pedersen
001366-0001-15794-Active.29119549.5



--------------------------------------------------------------------------------



 